Case 5:17-cv-00853-JGB-SHK Document 141 Filed 10/20/20 Page 1 of 4 Page ID #:2069


  LEVI&KORSINSKY LLP                                                           388 Market Street, Suite 1300
                                                                               San Francisco, CA 94111
                                                                               T: (415) 373-1671
                                                                               F: (415) 484-1294
                                                                               www.zlk.com


                                                                               Rosemary M. Rivas
                                                                               rrivas@zlk.com
                                    October 20, 2020

  VIA ECF
  Honorable Shashi H. Kewalramani
  George E. Brown, Jr. Federal Building and United States Courthouse
  3470 12th St.
  Riverside, CA 92501

         Re:     Tanya Mack, et al. v. LLR, Inc., et al., Case No. 5:17-cv-00853-JGB(SHKx)

  Dear Honorable Kewalramani:

          Following the Pre-Motion Conference and the Court’s Order of October 15, 2020,
  Plaintiffs provide this letter brief seeking an order from the Court that compels Defendants to
  allow Plaintiffs to inspect, and if their consultants/experts deem necessary, to remove limited
  portions of fabric (5”x5”) from no more than 50 pairs of leggings out of approximately 8,000
  pairs that were returned as defective by proposed class members. Plaintiffs also respectfully
  request that the Court deny Defendants’ request to be present and record Plaintiffs’
  consultants/experts’ inspection, including the removal of fabric and any related testing.

  I.     Factual Background

          In response to Plaintiffs’ Document Request No. 48, Defendants agreed to produce for
  inspection leggings in their possession, custody or control that were returned to them by
  consumers and fashion consultants pursuant to return programs. From sometime in April 2017
  until just about a few months ago, these leggings were in the possession, custody and control of
  Defendants’ manufacturer of the leggings, MyDyer. In other words, although the lawsuit was
  already filed and pending in March 2017, Defendants allowed MyDyer, a third-party, to receive
  and take control of the leggings and inspect them without the presence of Plaintiffs.1

          Moreover, after the lawsuit was filed in March 2017, MyDyer has conducted and/or
  commissioned a number of different types of tests on LuLaRoe leggings, including strength tests.
  Defendants will likely argue that this testing shows that the leggings were not defective.
  Although such testing was purportedly performed in the ordinary course of business, the testing
  was conducted after the lawsuit was filed and nevertheless performed without the presence of
  Plaintiffs. Nor was the testing recorded.



  1
    Internal emails exchanged between Defendants and MyDyer and produced in this case indicate
  that MyDyer inspected the leggings.
Case 5:17-cv-00853-JGB-SHK Document 141 Filed 10/20/20 Page 2 of 4 Page ID #:2070
  Page 2 of 4
  October 20, 2020

  II.      Defendants’ Attempts to Observe and Record Plaintiffs’ Work Product Should Be
           Rejected

          “The decision whether to allow testing, including destructive testing, falls within the
  sound discretion of the court.” Synbias Pharma v. Solux Corp., 2013 WL 12095236, at *2 (S.D.
  Cal. June 5, 2013) (quoting Holmes v. J.M. Products, Inc., 2005 WL 927172, at *3 (W.D. Tenn.
  Jan. 07, 2005)). “If the parties differ as to whether an inspection or test is appropriate, ‘the court
  must balance the respective interests by weighing the degree to which the proposed inspection
  will aid in the search for truth against the burdens and dangers created by the inspection.’” Id.
  (quoting Scruggs v. Inter’l Paper Co., 278 F.R.D. 698, 700 (S.D. Ga. Jan. 12, 2012)).

           Courts consider various factors in evaluating requests for destructive testing. See,
  e.g., Mirchandani v. Home Depot, U.S.A., Inc., 235 F.R.D. 611 (D. Md. 2006). The factors
  include: 1) whether the proposed testing is reasonable, necessary, and relevant to proving the
  movant’s case; 2) whether the non-movant’s ability to present evidence at trial will be hindered,
  or whether the non-movant will be prejudiced in some other way; 3) whether there are any less
  prejudicial alternative methods of obtaining the evidence sought; and 4) whether there are
  adequate safeguards to minimize prejudice to the non-movant, particularly the non-movant’s
  ability to present evidence at trial. Id. at 614. Defendants agree that Plaintiffs are allowed to
  remove a 5”X5” square of fabric for testing and only claim that they should be allowed to
  observe and record Plaintiffs’ inspection and testing. Defendants’ request should be denied.2

           A.        Defendants Will Suffer No Prejudice

           As an initial matter, the testing Plaintiffs request is not “destructive” in the traditional
  sense. See Hunley v. Glencore Ltd, Inc., 2013 WL 1681836, at *3 (E.D. Tenn., April 17, 2013)
  (“Destructive testing is testing that destroys or irreversibly alters evidence” and “in which an
  object central to the case would be wholly consumed or destroyed.”). Rather, Plaintiffs intend to
  remove only limited pieces of fabric from each pair of leggings, largely leaving the leggings
  intact. Nothing about Plaintiffs’ proposed inspection and testing will prevent Defendants from
  conducting testing on the same leggings or presenting the leggings as evidence at trial.
  Moreover, since Plaintiffs only seek to remove a 5”x5” square from no more than 50 pairs of
  leggings, Defendants will be left with thousands of other pairs of leggings to test or present to the
  jury if they so desire. Thus, Defendants’ ability to present evidence at trial will not be hindered.

         Moreover, there are no other alternative methods of obtaining testing of leggings that
  proposed class members returned as defective from the time period in question (2016-2017).




  2
   The parties exchanged draft testing protocols over the course of approximately three months.
  Defendants never took position that testing was not relevant or unnecessary. When the parties
  wrote to Your Honor on October 9, 2020 about the instant dispute, Defendants for the first time
  took the position that testing was unnecessary. During the Pre-Motion Conference, however,
  Defendants seemed to abandon that argument and agreed that testing was appropriate as long as
  they are allowed to observe and record. Thus, the first Home Depot factor is not at issue.
Case 5:17-cv-00853-JGB-SHK Document 141 Filed 10/20/20 Page 3 of 4 Page ID #:2071
  Page 3 of 4
  October 20, 2020

  While Plaintiffs are able to test their own leggings, Defendants will likely argue that Plaintiffs’
  leggings are not a representative sample.3

          The dispute in RevoLaze LLC v. J.C. Penney Corp., Inc., 2020 WL 1984322 (E.D. Tex.
  Apr. 27, 2020) is analogous to the facts here. In RevoLaze, the testing required removal of a
  small sample from jeans. Id. at *1. The plaintiff had 95 pairs of jeans in its possession and had
  already performed testing on 62 of them. Id. The defendant wanted to conduct its own testing,
  and plaintiff refused unless its technical expert was allowed to observe and record all testing. Id.
  The court stated that many of the destructive testing cases that the parties cited concerned testing
  in which there would be no physical product left for the non-movant’s desired use. Id. at
  *3. The court determined that allowing the defendant to conduct the testing without the
  supervision of the plaintiff would best aid the search for truth. Id. Similarly, in Synbias, 2013
  WL 12095236, the court refused to allow the opposing party to observe its adversary’s testing
  and stated that “[i]t is of note that the documents will not be wholly destroyed and that sufficient
  ink will remain on the documents to permit Synbias to conduct its own examination. Id. at *4.

          Defendants here have not been able to articulate any possible prejudice caused by
  Plaintiffs’ proposed inspection and testing if they deem it necessary. Instead, under the guise of
  “transparency,” Defendants seek to get a sneak-peak at otherwise privileged work product. As
  the Court indicated, Defendants will have an opportunity to depose Plaintiffs’ testifying expert,
  conduct their own testing and compare and contrast their expert’s results with Plaintiffs’ results,
  and will also be able to move to exclude Plaintiffs’ expert at the appropriate time if they so
  choose. Accordingly, adequate safeguards are in place to minimize any potential prejudice. For
  the reasons set forth above, each of the Home Depot factors weighs heavily in Plaintiffs’ favor.

           B.        Defendants’ Presence During Testing Would Destroy Plaintiffs’ Privilege

          Defendants have testing which Plaintiffs were not allowed to observe or record and most
  likely have conducted testing that they will never have to share with Plaintiffs unless they deem
  it favorable to them. Nevertheless, they seek to deny Plaintiffs the exact same privilege.
  Allowing Defendants to look over Plaintiffs’ expert’s shoulder while working would be
  obtrusive and would make it impossible to protect the testing as work product. See Shoemaker v.
  Gen. Motors Corp., 154 F.R.D. 235, 236 (W.D. Mo. 1994). In Shoemaker, the plaintiffs claimed
  they were entitled to be present during any litigation testing performed by the defendant. Id. The
  court rejected the plaintiffs’ argument on the basis of work product and attorney-client
  privilege. The court reasoned, “[t]he decision of what to test and how is essentially a working-
  out of the defendant’s interpretation of facts and testing of its defenses. Those processes involve
  either the attorney’s mental processes or the opinions of consulting experts. Both are
  protected.” Id. The court recognized that “experts may be expected to testify or they may be
  retained for consultation only. Insofar as those experts are expected to testify at trial, their
  opinions and the facts on which those opinions are based are certainly discoverable . . ..

  3
   Defendants have insisted that any testing as to Plaintiffs’ leggings must be observed and
  recorded by Defendants although they took the opposite position for the first time at the October
  15, 2020 hearing.
Case 5:17-cv-00853-JGB-SHK Document 141 Filed 10/20/20 Page 4 of 4 Page ID #:2072
  Page 4 of 4
  October 20, 2020

  However, information about the facts known and opinions held by consulting experts is
  protected . . . and should be disclosed only on a showing of ‘exceptional circumstances.’” Id. If
  Plaintiffs’ test results are offered as evidence at trial, Rule 26 controls. However, if Plaintiffs
  elect not to submit the tests results as evidence at trial, any testing conducted is protected as work
  product. Accordingly, Defendants should not be permitted to observe Plaintiffs’ testing at this
  juncture.

          For the reasons set forth above, Plaintiffs respectfully request that the Court compel
  Defendants to allow Plaintiffs to analyze and remove limited pieces of fabric from no more than
  50 pairs of leggings and that the Court deny Defendants’ request to observe and record Plaintiffs’
  analysis.

                                                       Sincerely,




                                                        Rosemary M. Rivas
